Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-12 are currently pending in the instant application.  Applicants have amended claims 1-7 and added new claims 8-12 in an amendment filed on March 28, 2022.  Claims 1-12 are rejected in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on March 28, 2022, has overcome the rejection of claims 1-7 under 35 USC 112, second paragraph as being indefinite for the term “derivative”; the rejection of claims 1-3, 5, 6 and 8 under 35 USC 102(a)(1) as being anticipated by Appendino, et al.; the rejection of claims 1-3, 5 and 6 under 35 USC first paragraph, as not being enabled for the full scope of the claimed invention and the objection of claim 3 for containing informalities.  The above rejections and objection have been withdrawn.
Applicant’s amendment and arguments with respect to the ODP rejection of claims 1-7 as being unpatentable over claims 1-6 of US Patent No. 10,919,843 have been full considered but are not found to be persuasive. Applicants have amended claims 1-7 so that the claims are now drawn to method claims instead of compound and compositions claims.  Applicants argue that the issued patent 10,919,843 does not teach or suggest methods of treating stroke, traumatic injuries, anemia, myocardial ischaemia-reperfusion injury, acute lung injury, etc. using compounds of formula I or compositions thereof as disclosed in instant claim 1-7. However, issued patent’s claim 1 is drawn to a method as stated below:

    PNG
    media_image1.png
    613
    421
    media_image1.png
    Greyscale
which are the same conditions listed in the instant claims.  The issued patent’s claim 3 list the same species that are found in the instant claim 3. Therefore, the instant method claims are considered obvious over the issued patent’s method claims and the ODP rejection has been maintained. 



III.	Rejection(s)
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,919,843.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image2.png
    573
    662
    media_image2.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims a compound of the formula 

    PNG
    media_image3.png
    443
    308
    media_image3.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims a method of treating conditions selected from the group consisting of stroke, traumatic injuries, anemia, myocardial ischaemia-reperfusion injury, acute lung injury, diabetic and chronic wounds, organ transplantation, acute kidney injury, arterial diseases using a compound of formula I whereas the issued patent is drawn to a method of treating the same conditions using the same compound.

Finding Prima Facie Obviousness

	The genus compound of the instant application is the same as the genus compound of the patented claims 1-6.  The scope of the subject matter in the patented claims 1-6 and the scope of the claims 1-12 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds for treating conditions selected from the group consisting of stroke, traumatic injuries, anemia, myocardial ischaemia-reperfusion injury, acute lung injury, diabetic and chronic wounds, organ transplantation, acute kidney injury, arterial diseases in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 1-12.  As a result, the claims are rejected under obviousness-type double patenting.


IV.  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626